Exhibit 10.1


[Form of 2018 Performance-Based RSU Agreement]








logonotaga13.gif [logonotaga13.gif]




















CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN




PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED <<DATE>>










Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have been awarded Performance-Based Restricted Stock Units,
subject to the restrictions described in this Agreement. The Participant’s name
and the number of Restricted Stock Units awarded can be found in the Grant
Summary located in the electronic stock plan award administration system
maintained by the Company or its designee that contains a link to this Agreement
(which summary information is set forth in the appropriate records of the
Company authorizing such award).




Performance RSU Target Award










This grant is made pursuant to the Performance-Based Restricted Stock Unit Award
Agreement dated as of <<Date>>, between Celanese and you, covering a performance
period from January 1, 2018 through December 31, 2020, which Agreement is
attached hereto and made a part hereof.


Page 1 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------




CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
This Performance-Based Restricted Stock Unit Award Agreement (the "Agreement")
is made and entered into as of <<Date>> (the "Grant Date"), by and between
Celanese Corporation, a Delaware corporation ("Celanese" and, together with the
participating subsidiaries that are employers of the Participants, the
"Company"), and you (the "Participant"). Capitalized terms used, but not
otherwise defined, herein shall have the meanings ascribed to such terms in the
Celanese Corporation 2009 Global Incentive Plan (as amended from time to time,
the "2009 Plan").
1.Performance RSU Award: In order to encourage the Participant's contribution to
the successful performance of the Company, Celanese hereby grants to the
Participant as of the Grant Date, pursuant to the terms of the 2009 Plan and
this Agreement, an award (the "Award") of performance-based Restricted Stock
Units ("Performance RSUs") representing the right to receive, subject to the
attainment of the performance goals set forth in Appendix A, the number of
Common Shares to be determined in accordance with the formula set forth in
Appendix A. The Participant hereby acknowledges and accepts such Award upon the
terms and subject to the performance requirements and other conditions,
restrictions and limitations contained in this Agreement and the 2009 Plan.
2.Performance-Based Adjustment and Vesting:
(a)    Subject to Section 3 and Section 6 of this Agreement, the Performance
RSUs are subject to adjustment for performance during the Performance Period in
accordance with the performance measures, targets and methodology set forth in
Appendix A. The number of Performance RSUs determined after the Performance
Period based on such performance is referred to as the "Performance-Adjusted
RSUs."
(b)    Subject to Section 3 and Section 6 of this Agreement, the
Performance-Adjusted RSUs shall vest on February 15, 2021 (the "Vesting Date").
The period between the Grant Date and the Vesting Date shall be referred to as
the "Vesting Period."
3.Effects of Certain Events:
(a)If the Participant's employment with the Company is terminated by the Company
without Cause [or due to the Participant's Retirement]1 prior to the Vesting
Date (other than as provided in Section 3(b)), then:
(i) in all such cases the Performance RSUs shall remain subject to adjustment
for performance as provided in Section 2(a) above, including if such termination
of employment occurs during the Performance Period; and
(ii) a prorated number of the Performance-Adjusted RSUs will vest on the Vesting
Date in an amount equal to (x) the unvested Performance-Adjusted RSUs in the
 
 
1 Remove all bracketed verbiage relating to "Retirement" and the effects thereof
from award agreements given for retention or in other special circumstances; the
verbiage should be retained (without brackets) for the annual grant awards and
for new hire awards.



Page 2 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------




Vesting Period multiplied by (y) a fraction, the numerator of which is the
number of complete and partial calendar months from the Grant Date to the date
of termination, and the denominator of which is the number of complete and
partial calendar months in the Vesting Period, such product to be rounded up to
the nearest whole number.
Such prorated Performance-Adjusted RSUs will be settled following the Vesting
Date in accordance with the provisions of Section 4, subject to any applicable
taxes under Section 7 upon such vesting and settlement. The remaining portion of
the Award shall be immediately forfeited and cancelled without consideration as
of the date of the Participant's termination of employment. [To the extent
permitted by applicable country, state or province law, as consideration for the
vesting provisions upon Retirement contained in this Section 3(a), upon
Retirement, the Participant shall enter into a departure and general release of
claims agreement with the Company that includes two-year noncompetition and
non-solicitation covenants in a form acceptable to the Company.]
If at any time on or before the Vesting Date the Company determines, in its sole
discretion, that the Participant engaged in an act constituting Cause, the
Participant's employment shall be considered to have been terminated for Cause,
and his or her Award shall be forfeited and cancelled without consideration
pursuant to Section 3(d), regardless of whether the Participant's termination
initially was considered to have been without Cause. In each such case, the
provisions of Section 3(a)(i) and (ii) are inapplicable.
(b)Notwithstanding any provision herein to the contrary, if the Participant's
employment with the Company is terminated by the Company in connection with a
Qualifying Disposition, as determined by the Company in its sole discretion,
other than for Cause, and regardless of whether the Participant is then eligible
for Retirement or is offered employment with the acquiror or successor, then:
(i) a prorated number of the unvested Performance RSUs determined in accordance
with the provisions of Section 3(a) had those provisions applied shall remain
subject to adjustment for performance as provided in Section 2(a) above,
including if such termination of employment occurs during the Performance
Period, and shall be settled in accordance with the provisions of Section 3(a);
and
(ii) the remaining number of the unvested Performance RSUs that would have
otherwise been forfeited had the provisions of Section 3(a) applied shall remain
subject to adjustment for performance as provided in Section 2(a) above,
including if such termination of employment occurs during the Performance
Period, and any such Performance-Adjusted RSUs will vest and be settled in
accordance with the provisions of Section 4, subject to any applicable taxes
under Section 7 upon such vesting and settlement.
Notwithstanding the foregoing, in case of a termination of employment covered by
this Section 3(b), if the Committee determines that the Participant has been
offered employment with the acquiror or successor and in connection with that
employment will receive a substitute award from the acquiror or successor with
an equivalent (or greater) economic value and no less favorable vesting
conditions as this Award, the Committee, in its sole discretion, may determine
not to provide for the additional vesting under clause (ii) of this Section
3(b).
(c)If the Participant's employment with the Company is terminated due to the
Participant's death or Disability prior to the Vesting Date, then a prorated
number of Performance RSUs will vest in an amount equal to:


Page 3 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------




(i) the Target number of Performance RSUs granted hereby multiplied by
(ii) a fraction, the numerator of which is the number of complete and partial
calendar months from the Grant Date to the date of termination, and the
denominator of which is the number of complete and partial calendar months in
the Vesting Period, such product to be rounded up to the nearest whole number.
The prorated number of Performance RSUs shall immediately vest and a number of
Common Shares equal to such prorated number of Performance RSUs described above
shall be delivered to the Participant or beneficiary within thirty (30) days
following the date of termination, subject to the provisions of Section 7. The
remaining portion of the Award shall be immediately forfeited and cancelled
without consideration as of the date of the Participant's termination of
employment for death or Disability.
(d)Upon the termination of a Participant's employment with the Company for any
other reason prior to the Vesting Date, the Award shall be immediately forfeited
and cancelled without consideration as of the date of the Participant's
termination of employment.
A Participant's employment will be considered to have been terminated for Cause,
and the Award forfeited and cancelled without consideration, if the Company
determines, in its sole discretion, that the Participant engaged in an act
constituting Cause at any time prior to the Vesting Date, regardless of whether
the Participant's termination initially was considered to have been without
Cause.
4.Settlement of Performance RSUs: The Committee shall determine the
Performance-Adjusted RSUs as soon as administratively practicable following the
computation of the Company's performance for the Performance Period (but not
later than 2 ½ months after the end of the Performance Period (i.e., March 15,
2021)). The date of such determination is referred to as the "Performance
Certification Date." Subject to Sections 2, 3, 5, 6 and 7 of this Agreement, the
Company shall deliver to the Participant (or to a Company-designated brokerage
firm or plan administrator) as soon as administratively practicable after the
Performance Certification Date (but not later than 2 ½ months after the end of
the Performance Period (i.e., March 15, 2021)), in complete settlement of the
Performance-Adjusted RSUs vesting on such Vesting Date, a number of Common
Shares equal to the Performance-Adjusted RSUs determined in accordance with this
Agreement.
5.Rights as a Stockholder: The Participant shall have no voting, dividend or
other rights as a stockholder with respect to the Award until the Performance
RSUs have vested and Common Shares have been delivered pursuant to this
Agreement.
6.Change in Control; Dissolution:
(a)Notwithstanding any other provision of this Agreement to the contrary, upon
the occurrence of a Change in Control, with respect to any unvested Performance
RSUs granted pursuant to this Agreement that have not previously been forfeited:
(i)    If (i) a Participant's rights to the unvested portion of the Award are
not adversely affected in connection with the Change in Control, or, if
adversely affected, a substitute award with an equivalent (or greater) economic
value and no less favorable vesting conditions is granted to the Participant
upon the occurrence of a Change in Control, and (ii) the Participant's
employment is terminated by the Company (or its successor) without Cause within
two years following the Change in Control, then Performance RSUs in an amount
equal to the higher of (A) the Target number of Performance RSUs granted hereby
(or, as applicable, the substitute award) or (B) the number of Performance RSUs
payable based on


Page 4 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------




estimated Company performance during the Performance Period through the Change
in Control as determined by the Committee in accordance with this Agreement,
shall immediately vest and a number of Common Shares equal to the number of
Performance RSUs so determined shall be delivered to the Participant within
thirty (30) days following the date of termination, subject to the provisions of
Section 7.
(ii)    If a Participant's right to the unvested portion of the Award is
adversely affected in connection with the Change in Control and a substitute
award is not made pursuant to Section 6(a)(i) above, then upon the occurrence of
a Change in Control, a number of Performance RSUs equal to the higher of (A) the
Target number of Performance RSUs granted hereby or (B) the number of
Performance RSUs payable based on estimated Company performance during the
Performance Period through the Change in Control as determined by the Committee
in accordance with this Agreement, shall immediately vest and a number of Common
Shares equal to the number of Performance RSUs so determined shall be delivered
to the Participant within thirty (30) days following the occurrence of the
Change in Control, subject to the provisions of Section 7.
(b)Notwithstanding any other provision of this Agreement to the contrary, in the
event of a corporate dissolution of the Company that is taxed under Section 331
of the Internal Revenue Code of 1986, as amended, then in accordance with
Treasury Regulation Section 1.409A-3(j)(4)(ix)(A), this Agreement shall
terminate and any Performance RSUs granted pursuant to this Agreement that have
not previously been forfeited shall immediately become Common Shares and shall
be delivered to the Participant within thirty (30) days following such
dissolution.
7.Income and Other Taxes: The Company shall not deliver Common Shares in respect
of any vested Performance RSUs unless and until the Participant has made
arrangements satisfactory to the Committee to satisfy applicable withholding tax
obligations for U.S. federal, state, and local income taxes (or the foreign
counterpart thereof) and applicable employment taxes. Unless otherwise permitted
by the Committee, withholding shall be effectuated by withholding Performance
RSUs in connection with the vesting and/or settlement of Performance-Adjusted
RSUs. Withholding shall be effected using the minimum statutory rates authorized
by the U.S. Internal Revenue Service (for U.S. Participants) and applicable
foreign counterparts; however, if the requirements of ASC Topic 718 (or any
successor applicable equity accounting standard applicable to this Award) are
changed, then the Company, at its discretion, may effectuate the withholding at
the higher of (1) the minimum statutory rates authorized by the U.S. Internal
Revenue Service (for U.S. Participants) and applicable foreign counterparts, or
(2) a rate or method chosen by the Company consistent with ASC Topic 718 (or any
successor applicable equity accounting standard applicable to this Award) and
the U.S. Internal Revenue Service withholding regulations or other applicable
tax requirements. The Participant acknowledges that the Company shall have the
right to deduct any taxes required to be withheld by law in connection with the
vesting or settlement of Performance-Adjusted RSUs from any amounts payable by
it to the Participant (including, without limitation, future cash wages). The
Participant acknowledges and agrees that amounts withheld by the Company for
taxes may be less than amounts actually owed for taxes by the Participant in
respect of the Award. Any vested Performance-Adjusted RSUs shall be reflected in
the Company's records as issued on the respective dates of issuance set forth in
this Agreement, irrespective of whether delivery of such Common Shares is
pending the Participant's satisfaction of his or her withholding tax
obligations.
8.Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the vesting or settlement of the
Performance RSUs, including without limitation (a) restrictions under an insider
trading policy, and (b) restrictions as to the use of a specified brokerage firm
for such resales or other transfers. Upon the acquisition of any Common Shares
pursuant to the vesting or settlement of the Performance-Adjusted RSUs, the


Page 5 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------




Participant will make or enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement and the 2009 Plan. All
accounts in which such Common Shares are held or any certificates for Common
Shares shall be subject to such stop transfer orders and other restrictions as
the Company may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange or
quotation system upon which the Common Shares are then listed or quoted, and any
applicable federal or state securities law, and the Company may cause a legend
or legends to be put on any such certificates (or other appropriate restrictions
and/or notations to be associated with any accounts in which such Common Shares
are held) to make appropriate reference to such restrictions.
9.Non-Transferability of Award: The Performance RSUs may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company; provided, that
the Participant may designate a beneficiary, on a form provided by the Company,
to receive any portion of the Award payable hereunder following the
Participant's death.
10.Other Agreements; Release of Claims: Subject to Sections 10(a), 10(b) and
10(c) of this Agreement, this Agreement and the 2009 Plan constitute the entire
understanding between the Participant and the Company regarding the Award, and
any prior and/or contemporaneous agreements, understandings, representations,
discussions, commitments or negotiations concerning the Award, whether written
or oral, are superseded. No oral statements or other prior written material not
specifically incorporated into this Agreement, other than the 2009 Plan, shall
be of any force or effect.
(a)The Participant acknowledges that as a condition to the receipt of the Award,
the Participant:
(1)    shall have delivered to the Company an executed copy of this Agreement;
(2)    shall be subject to the Company's stock ownership guidelines, to the
extent applicable to the Participant;
(3)    shall be subject to policies and agreements adopted by the Company from
time to time, and applicable laws and regulations, requiring the repayment by
the Participant of incentive compensation under certain circumstances, without
any further act or deed or consent of the Participant; and
(4)    shall have delivered to the Company an executed copy of the Long-Term
Incentive Claw-Back Agreement (if a current version of such Long-Term Incentive
Claw-Back Agreement is not already on file, as determined by the Committee in
its sole discretion). For purposes hereof, "Long-Term Incentive Claw-Back
Agreement" means an agreement between the Company and the Participant associated
with the grant of long-term incentives of the Company, which contains terms,
conditions, restrictions and provisions regarding one or more of (i)
noncompetition by the Participant with the Company, and its customers and
clients; (ii) non-solicitation and non-hiring by the Participant of the
Company's employees, former employees or consultants; (iii) maintenance of
confidentiality of the Company's and/or clients' information, including
intellectual property; (iv) nondisparagement of the Company; and (v) such other
matters deemed necessary, desirable or appropriate by the Company for such an
agreement in view of the rights and benefits conveyed in connection with an
award.


Page 6 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------




(b)On or before the first Settlement Date, the Participant shall sign a full and
final release, in a form prescribed by the Company, of any and all claims
regarding calculation of the Performance-Adjusted RSUs under this Award as a
condition to receiving payment on this Award.
(c)If the Participant is a non-resident of the U.S., there may be an addendum
containing special terms and conditions applicable to awards in the
Participant's country. The issuance of the Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.
11.Not a Contract for Employment; No Acquired Rights; Agreement Changes: This
Agreement and the Award evidenced hereby are not an employment agreement, and
nothing in this Agreement, the International Supplement, if applicable, or the
2009 Plan shall alter the Participant's status as an "at-will" employee of the
Company or your employment status at the Company. None of this Agreement, the
International Supplement, if applicable, or the 2009 Plan shall be construed as
guaranteeing your employment by the Company, or as giving you any right to
continue in the employ of the Company, during any period (including without
limitation the period between the Date of the Agreement and the Vesting Date, or
any portion of such period), nor shall they be construed as giving you any right
to be reemployed by the Company following any termination of employment. This
Agreement and the Award evidenced hereby, and all other long-term incentive
awards and other equity-based awards, are discretionary. This Award does not
confer on the Participant any right or entitlement to receive another Award or
any other equity-based award at any time in the future or in respect of any
future period. The Company has made this Award to you in its sole discretion.
This Award does not confer on you any right or entitlement to receive
compensation in any specific amount for any future year, and does not diminish
in any way the Company's discretion to determine the amount, if any, of your
compensation. This Award is not part of your base salary or wages and will not
be taken into account in determining any other employment-related rights you may
have, such as rights to pension or severance pay. The Company has the right, at
any time and for any reason, to amend, suspend or terminate the 2009 Plan;
provided, however, that no such amendment, suspension, or termination shall
adversely affect the Participant's rights hereunder.
12.Severability: Should any provision of this Agreement be declared or held to
be illegal, invalid or otherwise unenforceable, (a) such provision shall either
be reformed, if possible, to the extent necessary to render it legal, valid and
enforceable, or otherwise severed, (b) the remainder of this Agreement shall not
be affected except to the extent necessary to reform or sever such illegal,
invalid or unenforceable provision, and (c) in no event should such partial
invalidity affect the remainder of this Agreement, which shall still be
enforced.
13.Further Assurances: Each party shall cooperate and take such action as may be
reasonably requested by either party hereto in order to carry out the provisions
and purposes of this Agreement.
14.Binding Effect: The Award and this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
15.Electronic Delivery: By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via electronic mail, the Company's or
a plan administrator's web site, or other means of electronic delivery.
16.Personal Data: By accepting the Award under this Agreement, the Participant
hereby consents to the Company's use, dissemination and disclosure of any
information pertaining to the Participant that the Company determines to be
necessary or desirable for the implementation, administration and management of
the 2009 Plan.


Page 7 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------




17.Miscellaneous:
(a)    Governing Law. Notwithstanding the place where this Agreement may be
executed by any of the parties hereto, the parties expressly agree that all the
terms and provisions hereof shall be governed by, construed under and
interpreted in accordance with the laws of the State of Delaware, without regard
to its conflicts of laws rules.
(b)    Notice. The Participant is reminded to read the following carefully and
after consulting with counsel of their choice:
The Participant agrees that the following provisions requiring arbitration,
prohibiting recovery of attorneys' fees, waiving class actions and mass actions,
waiving the right to a jury trial, waiving any right to seek punitive damages,
limiting actual damages, and limiting remedies by waiving any right to
injunctive or other equitable or legal relief are and were an important part of
the Company's decision to adopt the Operative Documents and for Participant to
be offered this Agreement. The Participant understands and agrees that absent
the foregoing provisions, the Operative Documents would not have been offered or
entered into or would have materially changed. The Participant acknowledges the
benefits of receiving potential incentive awards. In reliance on the
Participant's intent to abide by and enter into the following provisions, the
parties have entered into the Operative Documents.
(c)    MANDATORY ARBITRATION. All disputes arising out of or related in any
manner to the Operative Documents shall be resolved exclusively by arbitration
to be conducted only in the county and state of Dallas, Texas in accordance with
the rules of the International Institute for Conflict Prevention and Resolution
Rules for Non-Administered Arbitration ("CPR") applying the laws of Delaware and
by a sole arbitrator. Within 45 days of the service of any demand for
arbitration, the parties shall attempt to mutually agree on the appointment of
an arbitrator and may seek names of potential arbitrators from CPR for their
consideration. Failing agreement on selection of an agreed arbitrator, upon
written request of either party, CPR shall appoint a single arbitrator in
accordance with its rules, with the parties expressing a contractual preference
for the selection of a retired judge with at least 10 years of judicial
experience. Discovery shall be as provided by the CPR rules. The arbitration
award shall be in writing and shall include a reasoned opinion by the
Arbitrator. Consistent with the waiver of all claims to punitive or exemplary
damages, the Arbitrator shall have no authority to award such damages. The
parties understand that their right to appeal or to seek modification of any
ruling or award of the arbitrator is severely limited, if any. Awards issued by
the arbitrator shall be final and binding, and judgment may be entered on it in
any court of competent jurisdiction. All parties shall keep confidential the
fact of the arbitration, the dispute being arbitrated, and the decision of the
arbitrator. Any and all disputes regarding this arbitration provision and its
enforceability shall be exclusively submitted to the United States District
Court for the District of Delaware, if it has jurisdiction, and failing that, to
the Delaware state court in Wilmington, Delaware.
(d)    NO RECOVERY OF ATTORNEYS' FEES AND COSTS. Each party agrees that in any
litigation or proceeding between the parties arising out of, connected with,
related to, or incidental to the relationship between them in connection with
the Operative Documents, each party shall bear all of its own attorneys’ fees
and costs regardless of which party prevails, except when prohibited by
applicable law.
(e)    CLASS ACTION AND MASS ACTION WAIVER. As part of this provision of
arbitration as the contracted method of all dispute resolution under this
Agreement, any claim, whether brought in a court of law or in arbitration, must
be brought in the Participant’s individual capacity, and not as a representative
of any purported class or as a “mass action” (involving multiple


Page 8 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------




plaintiffs) ("Class/Mass Action"). The parties expressly waive any ability to
maintain any Class/Mass Action in any forum. The arbitrator shall not have
authority to combine or aggregate similar claims or conduct any Class/Mass
Action nor make an award to any person or entity not a party to the arbitration.
Any claim that all or part of this Class/Mass Action waiver is unenforceable,
unconscionable, void, or voidable may be determined only by a court of competent
jurisdiction and not by an arbitrator. The Participant understands that but for
this Agreement, he or she would have had a right to litigate through a court, to
have a judge or jury decide the case and to be party to a Class/Mass Action.
However, in exchange for the potential incentive awards provided herein and the
receipt of the benefit of arbitration, the Participant understands and chooses
to have only his or her individual claims decided, each in a separate case, by
an arbitrator.
(f)    WAIVER OF JURY TRIAL. To the extent permitted by applicable law and
expressly because of the complexity of the matters in the Operative Documents,
each party waives any right to have a jury participate in resolving any dispute
arising out of or relating to the Operative Documents.
(g)    WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE CLAIMS. The Participant waives,
to the fullest extent allowed by law, any claims or rights to recover punitive,
exemplary or similar damages.
(h)    LIMIT ON ACTUAL DAMAGES. In no event may the actual damages awarded to
the Participant in a dispute arising out of or relating to the Operative
Documents exceed the Fair Market Value of the Performance RSU Target Award set
forth on the first page of this Agreement as of the vesting date, reduced by the
value of any shares or payments previously received under this Agreement (the
"Damages Limit"). The Participant knowingly, voluntarily and irrevocably waives
and releases any claim to damages in excess of this Damages Limit.
(i)    LIMITATION OF REMEDIES. Except when prohibited by applicable law, the
procedures and remedies set forth in this Agreement shall constitute the sole
remedies available to the Participant. In no event shall the Participant seek
equitable relief, injunctive relief, or otherwise bring claims directly or
derivatively for ultra vires, corporate waste, breach of fiduciary duty, or any
other claim or cause of action, whether legal or equitable, sounding in contract
or tort. Nothing in this clause is intended to waive or limit any claim brought
pursuant to any federal or state statute related to the protection of civil
rights. Should any provision in this Agreement be found by a court of competent
jurisdiction, after all appellate rights are exhausted, to be unenforceable or
void, the Parties expressly agree to sever such provision and to otherwise
proceed to dispute resolution with the remaining provisions in the Mandatory
Arbitration provisions.
18.    Performance RSUs Subject to Plan: By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the 2009 Plan and the 2009 Plan's prospectus. The Performance RSUs and
the Common Shares issued upon settlement of such Performance RSUs are subject to
the 2009 Plan, which is hereby incorporated by reference. In the event of any
conflict between any term or provision of this Agreement and a term or provision
of the 2009 Plan, the applicable terms and provisions of the 2009 Plan shall
govern and prevail.
19.Validity of Agreement: This Agreement shall be valid, binding and effective
upon the Company on the Grant Date. The Participant must accept this Agreement
electronically pursuant to the online acceptance procedure established by the
Company within ninety (90) days; otherwise the Company may, in its sole
discretion, rescind the Award in its entirety.


Page 9 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------




20.Headings: The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect.
21.Compliance with Section 409A of the Internal Revenue Code: Notwithstanding
any provision in this Agreement to the contrary, this Agreement will be
interpreted and applied so that the Agreement does not fail to meet, and is
operated in accordance with, the requirements of Section 409A of the Code. The
Company reserves the right to change the terms of this Agreement and the 2009
Plan without the Participant's consent to the extent necessary or desirable to
comply with the requirements of Code Section 409A. Further, in accordance with
the restrictions provided by Treasury Regulation Section 1.409A-3(j)(2), any
subsequent amendments to this Agreement or any other agreement, or the entering
into or termination of any other agreement, affecting the Performance RSUs
provided by this Agreement shall not modify the time or form of issuance of the
Performance RSUs set forth in this Agreement. In addition, if the Participant is
a "specified employee" within the meaning of Code Section 409A, as determined by
the Company, any payment made in connection with the Participant's separation
from service shall not be made earlier than six (6) months and one day after the
date of such separation from service to the extent required by Code Section
409A.
22.Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2009
Plan:
(a)"Adjusted Earnings Per Share" or "Adjusted EPS" means a measure used by the
Company's management to measure performance, defined as earnings (loss) from
continuing operations attributable to Celanese Corporation, adjusted for income
tax (provision) benefit, certain items, refinancing and related expenses,
divided by the number of basic common shares and dilutive restricted stock units
and stock options calculated using the treasury method and further adjusted for
certain items as determined by the Company (consistent with the provisions of
Section 13(b) of the 2009 Plan) and as approved by the Committee.
Note: The income tax rate used for adjusted earnings per share approximates the
midpoint in a range of forecasted tax rates for the year. This range may include
certain partial or full-year forecasted tax opportunities, where applicable, and
specifically excludes changes in uncertain tax positions, discrete items and
other material items adjusted out of our GAAP earnings for adjusted earnings per
share purposes, and changes in management's assessments regarding the ability to
realize deferred tax assets. In determining the adjusted earnings per share tax
rate, we reflect the impact of foreign tax credits when utilized, or expected to
be utilized, absent discrete events impacting the timing of foreign tax credit
utilization. We analyze this rate quarterly and adjust if there is a material
change in the range of forecasted tax rates; an updated forecast would not
necessarily result in a change to our tax rate used for adjusted earnings per
share. The adjusted tax rate is an estimate and may differ from the actual tax
rate used for GAAP reporting in any given reporting period. It is not practical
to reconcile our prospective adjusted tax rate to the actual GAAP tax rate in
any given future period.
(b)"Adjusted EBIT" means net earnings (loss) attributable to Celanese
Corporation, plus (earnings) loss from discontinued operations, less interest
income, plus interest expense, refinancing expense and taxes, and further
adjusted for certain items attributable to Celanese Corporation as determined by
the Company (consistent with the provisions of Section 13(b) of the 2009 Plan)
and as approved by the Committee.
(c)"Cause" means, as determined by the Company in its sole discretion, (i) the
Participant's willful failure to perform the Participant's duties to the Company
(other than as a result of total or partial incapacity due to physical or mental
illness) for a period of 30 days following written notice by the Company to the
Participant of such failure, (ii) the Participant's conviction of,


Page 10 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------




or a plea of nolo contendere to, (x) a felony under the laws of the United
States or any state thereof or any similar criminal act in a jurisdiction
outside the United States or (y) a crime involving moral turpitude, (iii) the
Participant's willful malfeasance or willful misconduct which is demonstrably
injurious to the Company or its affiliates, (iv) any act of fraud by the
Participant, (v) any violation of the Company's business conduct policy, (vi)
any violation of the Company's policies concerning harassment or discrimination
by the Participant, (vii) the Participant's conduct that causes harm to the
business reputation of the Company or its affiliates, or (viii) the
Participant's breach of any confidentiality, intellectual property,
noncompetition or non-solicitation provisions applicable to the Participant
under the Long-Term Incentive Claw-Back Agreement or any other agreement between
the Participant and the Company. "Cause" shall be determined by the Company in
its sole discretion, and such determination shall be final, binding, and
conclusive on the Participant.
(d)"Change in Control" means:
(i)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) (a "Person") becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however,
that, for purposes of this subparagraph, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate, or (iv) any acquisition pursuant to a transaction that complies with
clauses (A), (B) or (C) in paragraph (iii) of this definition; or
(ii)    individuals who, as of the effective date of this Agreement, constitute
the Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a "Business Combination"), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction,


Page 11 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------




owns the Company or all or substantially all of the Company's assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A and the Change in Control is a
"payment event" under Section 409A for such Award, the Company will not be
deemed to have undergone a Change in Control unless the Company is deemed to
have undergone a "change in control event" pursuant to the definition of such
term in Section 409A.
(e)"Disability" has the same meaning as "Disability" in the Celanese Corporation
2008 Deferred Compensation Plan or such other meaning as determined by the
Committee in its sole discretion, provided that in all events a "Disability"
under this Agreement shall constitute a "disability" within the meaning of
Treasury Regulation Section 1.409A-3(i)(4).
(f)"Operative Documents" means the 2009 Plan and this Agreement.
(g)"Peer Group" means, subject to the provisions below, entities included in the
S&P 500 as of December 31, 2017. This is a "closed group"; therefore, changes in
the Peer Group during the period specified in the definition of Total
Stockholder Return, shall be handled as follows:
(1)Closed Group: The composition of the Peer Group will be determined on the
date specified above, and "frozen" as of that date; subsequent changes to the
composition of the index will not change the Peer Group. Companies will not be
market capitalization weighted.
(2)    Multiple Class Companies: If a company in the S&P500 has more than one
class of shares trading, only the "Class A" shares will be included in the Peer
Group.
(3)     Acquisitions: If a company in the Peer Group is acquired during the
Performance Period, such company is excluded from the Peer Group for purposes of
the TSR calculation.
(4)    Spinoffs: The surviving parent entity will be retained in the Peer Group,
by treating the value of the spinco as a reinvested dividend in parent stock.


Page 12 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------




(5)    Bankruptcy: If a company in the Peer Group files for bankruptcy
protection or is otherwise insolvent during the Performance Period, such company
shall remain in the Peer Group but shall be assigned the lowest ranked TSR.
(6)    No Trading: If a company is in the S&P500 but is not trading as of
December 31, 2017, then it will be excluded from the Peer Group. If a company in
the Peer Group is otherwise no longer publicly traded on the last day of the
Performance Period, such company shall remain in the Peer Group but shall be
assigned the lowest possible ranking for TSR.
(h)"Performance Period" means the three-year period from January 1, 2018 through
December 31, 2020.
(i)"Qualifying Disposition" means a sale or other disposition by the Company or
one or more subsidiaries of all or part of a business, business unit, segment or
subsidiary in a stock, asset, merger or other similar transaction or combination
thereof, and determined by the Committee to be a Qualifying Disposition.
(j) "Relative Total Stockholder Return" or "Relative TSR" is assessed in
comparison of the percentile rank in TSR to the Peer Group. The lowest ranked
company will be the 0% rank, the middle ranked company will be the 50th
percentile rank and the top ranked company will be the 100th percentile rank.
(k)["Retirement" of the Participant shall mean a voluntary separation from
service on or after the date when the Participant is both fifty-five (55) years
of age and has ten years of service with the Company, as determined by the
Company in its discretion based on payroll records. Retirement shall not include
voluntary separation from service in which the Company could have terminated the
Participant's employment for Cause.]
(l)"Return on Capital Employed" or "ROCE" means a measure used by the Company's
management to measure performance and is defined as Adjusted EBIT divided by
capital employed, which is the beginning and end-of-year average of the sum of
property, plant and equipment, net; trade working capital (calculated as trade
receivables, net plus inventories less trade payables - third party and
affiliates); goodwill; intangible assets, and investments in affiliates,
adjusted to eliminate noncontrolling interests, and certain items as determined
by the Company (consistent with the provisions of Section 13(b) of the 2009
Plan) and as approved by the Committee.
(m)"Settlement Date" means the date that Common Shares are delivered to the
Participant following the Vesting Date.
(n)"Total Stockholder Return" or "TSR" measures the percent change in share
price from the beginning of the Performance Period to the end of the Performance
Period and assumes immediate reinvestment of dividends when declared at the
closing share price on the date declared. The beginning share price will be
calculated as an average of 60 data points: the closing share price on December
31, 2017 and the closing share price for each of the -59 trading days from such
date. The ending share price will be calculated as an average of 60 data points:
the closing share price on December 31, 2020 and the closing share price for
each of the -59 trading days from December 31, 2020.
[signatures appear on following page]


Page 13 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer.


 
CELANESE CORPORATION
 
 
 
 
 
 
 
 
 
 
 
By:
Mark C. Rohr
 
 
Chairman and Chief Executive Officer



Page 14 of 14
© 2018 Celanese Corporation



--------------------------------------------------------------------------------





APPENDIX A
CALCULATION OF THE PERFORMANCE-BASED VESTING
Performance-Based Vesting Calculation
The Performance RSUs are subject to adjustment based on the achievement of
specified levels of:
(i) the Company's Adjusted EPS during the Performance Period, weighted 70% [and,
subject to potential adjustment based on the Company's Relative TSR during the
Performance Period]*; and
(ii) the Company's ROCE during the Performance Period, weighted 30%.
Each metric will be calculated separately based on the targets set forth below.
The results of each metric will determine the number of Performance RSUs earned
for that metric. The total award will be the addition of the total number of
Performance RSUs earned for each of the two performance metrics. The number of
Performance RSUs determined after such adjustments (and subject further to the
additional vesting requirements of Section 2(b) of the Agreement) are referred
to as the "Performance-Adjusted RSUs." Fractional shares earned based on the
Adjusted EPS goal and the ROCE goal will be added together and rounded up to the
nearest whole share. No fractional shares will be issued.




 
 
* Note: The provisions that relate to Relative TSR shall apply to certain of the
Company’s Executive Officers and such other Participants as the Committee shall
determine. Other Participants shall have the same Performance RSU without the
Relative TSR feature. Definitions germane only to the Relative TSR feature will
be removed from the award agreement for such Participants.



Page A-1
© 2018 Celanese Corporation

--------------------------------------------------------------------------------






A. Calculation of Performance Adjustment based on the Adjusted EPS Results
The following table outlines the percentage of the Performance RSUs that may
become earned based on Adjusted EPS performance during the Performance Period.


 
Result
Goal Achievement for Performance Period2
Performance Adjustment Percentage
 
Below Threshold
Less than $
0%
Adjusted EPS
Threshold
$
50%
(70% weighting)
Target
$
100%
 
Superior
$ or more
200%3



The Performance Adjustment Percentage for Adjusted EPS for the Performance
Period shall be calculated by straight-line interpolation for results achieved
between Threshold and Target, or for results achieved between Target and
Superior. No Performance RSUs will be earned for the Adjusted EPS component for
the Performance Period if Goal Achievement is Below Threshold.














 
 

2 To the extent not otherwise included as an adjustment to Adjusted EPS (as
defined) or ROCE (as defined), if
(a) the historic financial statements of the Company for period(s) ending prior
to the Performance Period are retrospectively recast in connection with a change
in accounting principle or method adopted during the Performance Period,
(b) the Company effects a material acquisition, disposition, merger, spin-off or
other similar transaction, or enters/exits a joint venture, affecting the
Company or any subsidiary or any portion thereof, during the Performance Period,
(c) the Company suffers or incurs items of gain, loss or expense determined to
be unusual in nature, or charges for restructurings, discontinued operations, or
any other unusual or infrequent items, or any other event materially outside the
scope of those anticipated in the Company's operating plans,
(d) there are changes in tax law or other such laws or provisions affecting
reported results,
(e) the Company establishes accruals or reserves, or impairs assets, for
reorganization or restructuring programs, and/or
(f) the Company incurs or is adversely affected by any other eventuality
contemplated by the last sentence of Section 13(b) of the 2009 Plan,
then in each such case where the amount is significant to the Company, the
Committee, in conformity with IRC § 162(m), shall adjust the Goal Achievement
for the Performance Period or the performance achieved for the Performance
Period, or both, to include or exclude these items, matters or amounts.
3 If the Company's Relative TSR for the Performance Period is in the bottom
quartile (i.e., <25th percentile), then the Performance Adjustment Percentage
will be limited to 150%. In such event the resulting Performance Adjustment
Percentage will be the lower of [i] the actual amount earned (without reference
to this Relative TSR adjustment) or [ii] 150%.


Page A-2
© 2018 Celanese Corporation

--------------------------------------------------------------------------------




B. Calculation of Performance Adjustment based on the ROCE Results
The following table outlines the percentage of the Performance RSUs that may
become earned based on ROCE performance during the Performance Period.


 
Result
Goal Achievement for Performance Period2
Performance Adjustment Percentage
 
Below Threshold
Less than
0%
ROCE
Threshold
 
50%
(30% weighting)
Target
—
100%
 
Superior
or more
200%





The Performance Adjustment Percentage for ROCE for the Performance Period shall
be calculated by straight-line interpolation for results achieved between
Threshold and Target, or for results achieved between Target and Superior. No
Performance RSUs will be earned for the ROCE component for the Performance
Period if Goal Achievement is Below Threshold.
C. Adjustments In Case of Certain Dispositions


In the event of a sale or other disposition by the Company or one or more
subsidiaries of all or part of a business, business unit, segment or subsidiary
in a stock, asset, merger or other similar transaction or combination thereof,
if such transaction is determined by the Committee to constitute a “change in
ownership or control” within the meaning of Section 280G of the Code (and
regardless of whether such transaction also constitutes a “Change in Control” as
defined in this Agreement) (e.g., a sale or other disposition of assets of the
Company that have a gross fair market value equal to or more than one-third of
the total gross fair market value of all assets of the Company immediately
before such transaction), the Committee may, in addition to or in lieu of any
permitted adjustments to the performance goals or performance provided above, in
its discretion take any action as determined to be equitable to reflect the
closing of the transaction, including, but not limited to: (i) adjust the
performance vesting conditions in any manner, including substituting new or
additional performance goals, over the remaining Performance Period, (ii) cease
the measurement of performance as of the closing of the transaction and adjust
the Award to a time-vesting Award over the remainder of the Performance Period
(at target, based on actual or projected performance at the time of the
transaction, or on any other basis as the Committee may determine), or (iii)
accelerate the vesting of all or any portion of the Award.


Page A-3
© 2018 Celanese Corporation